Citation Nr: 0107180	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1999, and March 2000 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Hypertension is manifested by a requirement for 
continuous medication for control.

2.  Post-traumatic stress disorder is not currently 
manifested by abnormal speech, panic attacks, impaired memory 
or more than mild depression.


CONCLUSIONS OF LAW

1.  Hypertension is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.104, Diagnostic Code 7101 (2000).

2.  Post-traumatic stress disorder is no more than 30 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established in July 1971 for 
hypertension and a noncompensable evaluation was assigned.  
In June 1979 the evaluation was increased to 10 percent.  
Service connection for post-traumatic stress disorder was 
established in July 1996 and a 10 percent evaluation was 
assigned.  The evaluation was increased to 30 percent in 
January 1998.  This appeal stems from an August 1999 rating 
decision wherein the RO confirmed and continued the 10 
percent evaluation for hypertension and the 30 percent 
evaluation for post-traumatic stress disorder.  A claim for a 
total rating based on individual unemployability was denied.  
The appellant contends that these disabilities warrant a 
higher evaluation and that his service connected disabilities 
render him unemployable.  

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate these claims.  By virtue of the 
June 1999 RO letter and the Statement of the Case issued in 
December 1999 the appellant was given notice of the 
regulations and evidence that was required to substantiate 
higher evaluations and a claim of unemployability.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  This includes 
identified treatment records from the VA Medical Center and 
information furnished by his last employer.  Service medical 
records were obtained and associated with the claims folder.  
VA examinations were conducted in May and June 1999, and 
copies of the reports associated with the file.  Furthermore, 
there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to these claims.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension.

The appellant is rated under the criteria for evaluating 
hypertensive vascular disease.  With diastolic pressure 
predominantly 130 or more, a 60 percent rating is warranted.  
With diastolic pressure predominantly 120 or more, a 40 
percent rating is warranted.  With diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted.  
When diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.104; Diagnostic Code 7101 (2000).

The appellant contends that an evaluation higher than 10 
percent is warranted because the antihypertensive medications 
leave him fatigued and weak.  His eyes stay blurred and he 
stays nauseated.  Several times a month he has night sweats 
that require him to change his clothes.

A review of the records from the VA Medical Center reveals 
that in October 1997 his blood pressure was taken twice and 
was 182/96 and 164/88.  In March 1998 his blood pressure was 
154/98 and said to be still up but improved.  His blood 
pressure was 137/94 in May 1998.  In July 1998 his blood 
pressure was 138/94 and said to be in good control with 
medication.  In September 1998 his blood pressure was 148/89.  
This reading was repeated manually with a large cuff and was 
136/80.  In February 1999 the appellant's hypertension was 
said to be in good control with medication.  He denied 
hypotension or orthostatic hypotension.  His blood pressure 
was 136/94.  

A VA examination was conducted in June 1999.  The appellant's 
was taking antihypertensive medications.  He followed a low-
salt diet.  He denied heart problems, but reported chest pain 
that was attributed to his pneumothorax surgeries.  He 
reported occasional dizziness if he bent over.  He walked 
more prior to his knee surgery and still walked about 1/2-
block, but was limited by his knee.  He mowed his lawn with a 
riding mower and did not do any raking.  He tried to keep a 
little flowerbed.  He slept on one pillow but there was no 
history of paroxysmal nocturnal dyspnea.  On physical 
examination his blood pressure was: 140/102; 140/100 sitting; 
138/92 reclining; 142/100 standing.  The appellant brought 
blood pressure readings from the VA Medical Center which were 
140/90 on three occasions in June 1999.

The preponderance of the evidence is against a higher 
evaluation.  Competent evidence that the diastolic pressure 
readings during this appeal period were predominantly 110 or 
more has not been presented.  The evidence established that 
the appellant required antihypertensive medications for 
control of his hypertension, but the predominant blood 
pressure readings that would warrant a higher evaluation are 
not of record.  We have considered the appellant's 
contentions.  The appellant is competent to state that his 
condition is worse, and we do not dispute that the appellant 
has fatigue, weakness or other symptomatology.  However, the 
medical evidence does not attribute these symptoms to 
hypertension.  Additionally, the training and experience of 
the medical personnel makes their findings more probative as 
to the extent of the disability, and the diastolic readings 
consistently do not amount to readings predominantly 110 or 
more.  The preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Post-traumatic stress disorder.

The appellant's post-traumatic stress disorder has been rated 
under the schedule for rating mental disorders, 38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (2000).

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

A review of VA Medical Center mental health treatment records 
revealed that in 1997 the appellant complained of anxiety and 
depression.  He had a girlfriend.  In January 1998 the 
appellant reported doing the same.  He had some restless 
sleep.  He avoided others for the most part and had poor 
stress tolerance.  He stayed home and was involved with his 
CB radio.  He had a girlfriend and saw her often.  He went to 
church.  He was alert and oriented to person, place, time and 
date.  He was somewhat anxious.  He denied suicidal or 
homicidal ideation.  His memory appeared intact.  In April 
1998 he was having mood swings and difficulty managing 
stress.  He was active with his CB radio and maintained 
contact with his son.  He was alert and oriented to person, 
place, time and date.  His mood was good and he exhibited 
mild anxiety.  He denied suicidal and homicidal ideation.  
His memory was intact.  He appeared fairly stable with mixed 
anxiety and depression, and managed well by avoiding stress.  
In June 1998 the appellant complained of depression, anxiety 
and difficulty tolerating stress.  He avoided others most of 
the time and felt he could not trust anyone.  Some nights his 
sleep was poor.  He was easily upset and tended to socially 
isolate.  He still talked to others on his CB radio and went 
for walks.  He was alert and oriented to person, place, time 
and date.  His mood was depressed and his affect mildly 
anxious.  There was no evidence of suicidal or homicidal 
ideation.  In July 1998 the appellant complained of mood 
swings, poor stress tolerance and social isolation.  His 
sleep was fair with medication.  He generally stayed around 
home.  He was oriented to person, place, time and date.  His 
mood was mildly depressed.  He denied suicidal and homicidal 
ideation.  The appellant was pleasant and cooperative. 

A VA examination was conducted in May 1999.  The appellant 
reported that he could not work.  He could not be around 
people and spent most of his time by himself because of the 
problems with the war.  He had flashbacks 3-4 times a week 
and ruminated about combat.  Crowds made him uncomfortable.  
He admitted to a remote history of homicidal and suicidal 
thought but denied attempts to commit either and denied 
recent thoughts of either.  He had been married for 10 years 
and was divorced since 1983.  He had three children.  He was 
last employed in December 1994 as a technician and left after 
22 years because of a lung problem.  On mental status 
examination he was well nourished, appropriately dressed, and 
adequately groomed.  He exhibited no unusual motor 
activities.  His speech was spontaneous and fluent with no 
flight of ideas or looseness of association.  His mood was 
mildly anxious, as was his affect.  He denied hallucinations 
and expressed no identifiable delusions.  He denied homicidal 
or suicidal thoughts.  He was precisely oriented to person, 
place, situation and time.  His remote, recent and immediate 
recall was good.  His judgment to avoid common danger was 
adequate.  His abstracting ability was adequate and his 
insight was fair.  The appellant was competent.  His Global 
Assessment of Functioning score was 60.

The preponderance of the evidence is against a higher 
evaluation.  The examiners reported normal speech.  Panic 
attacks have not been reported or noted.  Evidence that he 
had difficulty in understanding complex commands was not of 
record.  His memory was intact as was his judgment and 
thinking.  Although a chronic mood disturbance is in 
evidence, his depression was frequently characterized as mild 
and this is insufficient in and of itself to warrant the 
higher evaluation.  The competent evidence established that 
the appellant was generally functioning satisfactorily.  He 
was able to maintain some personal relationships with his 
girlfriend and son, and the appellant has stated that he 
stopped working due to a lung disability.  No competent 
examiner has described occupational impairment due to post-
traumatic stress disorder that would warrant the higher 
evaluation.

The Board has considered the appellant's statements, but 
finds that the objective observations of the trained medical 
personnel more probative as to the extent of the appellant's 
psychiatric disability.  

The Board's conclusion is further supported by a Global 
Assessment of Functioning score of 60 which was noted in the 
June 1999 VA examination.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A Global Assessment of Functioning score of 60 is 
defined as exhibiting moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The current evaluation contemplates moderate 
disability.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The RO in this case considered this regulation but 
concluded that referral was not necessary.  The Board agrees.  
In this regard, the Board finds that evidence of marked 
interference with employment or frequent hospitalizations due 
to post-traumatic stress disorder or hypertension has not 
been presented, and that therefore the schedular criteria and 
currently assigned evaluations for hypertension and post-
traumatic stress disorder adequately compensate the appellant 
for these disabilities.


ORDER

An increased rating for hypertension is denied.  An increased 
rating for post-traumatic stress disorder is denied.  


REMAND

Residuals of left knee injury.

At the time the appellant filed his VA Form-9 in June 2000, 
he alleged that the RO had failed to request any medical 
records from the VA Medical Center, Jackson to assist him in 
supporting his claim.  In particular, he alleged that there 
were VA Medical Center treatment records that dated back to 
1971 that would support his claim for service connection for 
residuals of a left knee injury.  The Board has reviewed the 
entirety of the record.  It contains some VA Medical Center 
treatment records dated in 1970 and 1971 as well as a VA 
examination conducted in 1971 that fail to support the 
appellant's contentions.  However, based on his allegations 
we cannot be assured that all of records have been obtained.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, the duty to assist demands that 
the appellant be given an additional opportunity to present 
the records he alleges have not been obtained.  This REMAND 
serves as notice to the appellant and his representative that 
competent evidence of an inservice left knee injury as well 
as a current left knee injury that has been attributed to 
service has not been presented.  If the appellant has 
competent evidence of residuals of an inservice left knee 
injury he must submit it.

Unemployability.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (2000).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more. 

The appellant has contended that he is unable to work due to 
medical reasons.  He has also asserted that his anxiety 
interfered with his employment.  The appellant is service 
connected for: post-traumatic stress disorder (30 percent 
disabling); hypertension (10 percent disabling); bursitis of 
the right elbow with residuals of excision of the bursa (10 
percent disabling); scar of the right iliac crest (10 percent 
disabling); residuals of a fracture of the right ulna (10 
percent disabling).  The combined schedular evaluation is 50 
percent.  Thus the appellant does not meet the schedular 
criteria for a total rating for compensation based on 
individual unemployability.  His previous employer has said 
only that the appellant had been unable to do mechanic work 
when he left employment in December 1994.  This Remand serves 
as notice that competent evidence that the appellant is 
unemployable and that it is due to his service connected 
disabilities has not been presented.  If the appellant has 
evidence that he is unemployable due to service connected 
disabilities, he must submit it.  It is further necessary to 
defer consideration of the claim for a total rating for 
compensation based on individual unemployability until after 
the claim for service connection has been resolved because 
the decision concerning it may have an impact on the claim 
for a total rating for compensation based on individual 
unemployability.

Accordingly, this case is REMANDED for the following:

1.  The RO should request treatment 
records from the VA Medical Center, 
Jackson from the period immediately 
following the appellant's separation from 
service.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 



